Childs, J.:,
The petitioner seems to have mistaken the remedy. The question of local option not having been properly submitted to the electors of the town at the town meeting held in March, the remedy for such failure is confined to the resubmission thereof at a special town meeting, called in accordance with the provisions of the statute. The precise question on this motion has recently been determined in the Appellate Division of this department in the matter of the application of John B. O’Hara for a writ of mandamus, reported, 63 App. Div. Reports 512, which is conclusive upon this court. The motion must, therefore, be denied, but as there is some controversy in the case, which may have misled the petitioner, without costs.